DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the Abstract includes the terms of “means” and “said”.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	In regard to claim 1, line 2 there is no antece4dent basis for “The hips of a user”.     In claim 1, line 3, the two side openings need to be claimed as “ each configured for the insertion”  so that applicant does not positively claim the user’s  legs.

In claim 1, line 4,  the  side edge needs to be claimed as “configured  to be fitted at a level of the user’s groin”   so that the language is clear and  is not claiming  any user body parts.   In claim 1, line 6, the recitation of “Can be”  implies an “intended use” for the  main portion and it is not clear if it is  be positively claimed.
 In claim 1, line 7 there is no antecedent basis for “The user’s buttocks” and in line 8, “The buttocks”.   In claim 1, line  9 applicant claims an “intermediate back part” and then in the last line “Between the buttocks of the user”.  It is not clear if these terms have the same meaning.

In claim 2, line 3, it is not clear as to how the strap  is partially separated from one another.  In claim 3, line 2, it is not clear as to how the  anti slip means is “At least partially” at o near the inner edges.   It is not clear as to how it is “partially” located as claimed.   In line 3 there is no antecedent basis for  “The level of the back part”   and “The garment”  In claim 5 , line 3, the term “almost all” is not clear and the term is a relative term and it is not clear as to what the metes and bounds of the term includes. There is no antecedent basis  for “The extent”.   In claim 6, line 3 the recitation of “at or near at least” is not clear.    In claim 6, line 4, the term “perfectly fitted” is not clear.  The metes and bounds of the term is not clear since it is a relative term.   In claim 6, line 5, there is no antecedent basis for “The body”.


In claim 10, line 2 there is no antecedent basis for “Tis entire extent”  and    “the pubic region”  and as to what the metes and bounds of the term includes.

However, the claims, as best understood, have been examined on their merits. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1  is/are rejected under 35 U.S.C. 102a2 as being anticipated by McQueen (US 5207663).
McQueen discloses an undergarment  10 as in figure 2 with a main opening  at 22 with a strap 24 in col. 3, lines 51-59,  to be worn on the hips of the wearer as in figure  3  and a main portion connected to the strap 24 and provided with two side openings for  the insertion of the respective legs as in figure 3 at 20  and fitted at the level of the groin and or thigh of the user when worn and the main portion configured 

In regard to claim 2 McQueen discloses the undergarment with the central opening that subdivides the main portion into two strips joined with the strap as claimed and as seen in figure 3. 
 In regard to claim 3 McQueen discloses the undergarment with the anti slip means 32 as claimed and as discussed above. In regard to claim 4 the McQueen garment has a main portion that is of a breathable synthetic fabric as in col. 4, line 50.

The anti slip means 32  of McQueen extends as claimed in claim 5. 
The anti slip means 32 of McQueen are provided inside of the garment and near each of the side edges of the garment and the elastic 24  in col. 3, lines 46-50,   or anti slip means are at or near at least one or both of the inner edges of the strap at the wait  to maintain the undergarments as claimed in claim 6.

In regard to claim 7 McQueen discloses the gusset 15 with a antibacterial deodorant pad  as in col. 4, line 3-45.
In regard to claim 8 the strap 24 is of an elastic material as discussed above.



In regard to claim 10 the strips are of     equal width along their entire extent as seen in figure 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984.  The examiner can normally be reached on MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLORIA M HALE/Primary Examiner, Art Unit 3732